EXHIBIT 99.3 ATWOOD OCEANICS, INC. AND SUBSIDIARIES ANALYSIS OF REVENUES AND DRILLING COSTS (Unaudited) FOR THE THREE MONTHS ENDED JUNE 30, 2010 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER ATWOOD FALCON ATWOOD EAGLE ATWOOD AURORA ATWOOD BEACON SEAHAWK VICKSBURG RICHMOND ATWOOD SOUTHERN CROSS OTHER - FOR THE NINE MONTHS ENDED JUNE 30, 2010 CONTRACT DRILLING REVENUES COSTS (In Millions) ATWOOD HUNTER ATWOOD FALCON ATWOOD EAGLE ATWOOD AURORA ATWOOD BEACON VICKSBURG SEAHAWK RICHMOND ATWOOD SOUTHERN CROSS OTHER -
